 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00035-KJM

12                                Plaintiff,           [PROPOSED] ORDER GRANTING
                                                       GOVERNMENT’S MOTION FOR EXTENSION OF
13                           v.                        TIME TO RESPOND TO DEFENDANT’S
                                                       MOTION TO COMPEL
14   HENRY BENSON,

15                                Defendant.

16

17          Pursuant to Local Rule 430.1(f) and based upon the representations contained in the

18 government’s Motion for an Extension of Time to Respond, the Court grants the government’s motion

19 and continues the hearing on the defendant’s Motion to Compel to June 11, 2021, before the assigned

20 duty Magistrate Judge, and orders that the government’s opposition brief shall be filed by June 4, 2021.

21                  IT IS SO ORDERED.

22   Dated: May 17, 2021

23

24

25

26

27

28


      ORDER TO EXTEND TIME                              1
